Tuck, J.,
delivered the opinion of this court:
An injunction was granted by the Circuit court of Baltimore county, ¡sitting in equity, restraining the appellants from making a railroad over the lands of the appellees.
The bill states certain acts done and threatened, which, it is charged, will cause irreparable damage; that the defendants were proceeding without any legal authority or license; and that the company had not paid or tendered compensation for the use of the land.
*204We do not perceive how the court eould have refused the injunction in the face of this latter averment in the bill. The clause of the Constitution applicable to the point (Art. 3, sec. 46) is too plain to admit of any doubt: The nature of the damage complained of, whether irreparable or not, has nothing to do with the question, when thus presented. If the acts are productive of such effects as would otherwise entitle a party to relief, he cannot prevent them, if the company is- authorized by the charter to condemn the property, and, for the same reason, the license of the owner is not necessary. Supposing that the Act of incorporation does give this power — but, as the charter is not before us, we cannot speak judicially — the company had no right, to proceed without complying with the requirement of the Constitution, unless there was something to relieve it from the obligation thereby imposed. It is claimed in argument that the Act of 1858, ch. 420, had such effect, which is denied by the appellees, but it is not before us, and we decline pronouncing upon its validity as a constitutional exercise of legislative power. Scaggs vs. Balto. & Wash. R. R. Co., 10 Md. Rep., 280.
We have no doubt of the jurisdiction of a court of equity in such cases as this. It has been frequently exercised, as shown by the authorities cited in argument, and there are many others to the effect, that corporations may be restrained from an abuse of their powers. The principle on which the court acts was stated by Lord Chancellor Cranworth, in Pinchin vs. London & Blackwall Railway Co., 31 Eng. Law & Eq. Rep., 252, to be: “That it will not suffer powerful corporate bodies, with whom it is very difficult to deal, to take, under their Acts of Parliament, proceedings which are of an illegal character, or which are of doubtful legality, if, by so doing, they plc\,ce those against whom they are proceeding, in a condition of peril, from which it might be difficult for them to, extricate themselves ■’’ \vhich course, he says, had been repeatedly adopted by Lord Cottenham and other judges. Adams Eq., 486, 2 Story’s Eq., sec. 927, Bonaparte vs. Camden & Amboy R. R. Co., 1 Bald., 231, are also authorities in point.
Order affirmed, with costs,
(Decided March 13th, 1860,)
*205(Decided March 13th, 1860.
In the case of The Western Maryland Railroad Company vs. Berryman, the facts are substantially the same as those stated in Owings’ case, and, for the same reasons, the order must be affirmed, with costs.

Order affirmed, with costs.